Name: 98/135/EC: Council Decision of 18 December 1997 on the provisional application of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products
 Type: Decision
 Subject Matter: European construction;  Africa;  leather and textile industries;  trade policy;  international affairs
 Date Published: 1998-02-13

 Avis juridique important|31998D013598/135/EC: Council Decision of 18 December 1997 on the provisional application of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products Official Journal L 041 , 13/02/1998 P. 0001 - 0001COUNCIL DECISION of 18 December 1997 on the provisional application of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products (98/135/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community a Memorandum of Understanding on trade in textile products with the Arab Republic of Egypt;Whereas this Memorandum of Understanding should be applied on a provisional basis from 1 January 1998 pending the completion of the procedures required for its conclusion, subject to reciprocal provisional application by the Arab Republic of Egypt,HAS DECIDED AS FOLLOWS:Article 1The Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products shall be applied on a provisional basis from 1 January 1998 pending its formal conclusion, subject to reciprocal provisional application by the Arab Republic of Egypt.The text of the Memorandum of Understanding is attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN